DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub No. 2017/0090475).
	Regarding claims 1, 9, and 10, Choi teaches vehicle comprising:
an information acquisition unit configured to acquire a movement of a body of a driver (See abstract, [0009], [0100], [0105], and Fig. 6); and
a controller configured to determine whether the movement of the body of the driver acquired by the information acquisition unit is a normal pattern of the driver (See abstract and [0104]).
Regarding claim 3, Choi teaches the movement of the body of the driver includes a behavior of the driver (See [0072]).
Regarding claim 5, Choi teaches the movement of the body of the driver includes a movement caused by a biological process of the driver (See [0072]).
Regarding claim 6, Choi teaches the movement of the body of the driver includes a movement caused by a biological process of the driver (See [0072]).
Regarding claim 7, Choi teaches a notification interface configured to notify information, wherein the controller is configured to notify a determination result about whether the movement of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Park et al. (US Pub No. 2017/0267252).
Regarding claim 2, Choi does not explicitly teach a memory configured to store a pattern of the movement of the body of the driver, wherein the controller is configured to determine that the movement of the body of the driver acquired by the information acquisition unit is the normal pattern of the driver, in a case where the movement of the body of the driver acquired by the information acquisition unit is within a range of the pattern of the movement of the body of the driver stored in the memory.
Park teaches a memory configured to store a pattern of the movement of the body of the driver, wherein the controller is configured to determine that the movement of the body of the driver acquired by the information acquisition unit is the normal pattern of the driver, in a case where the movement of the body of the driver acquired by the information acquisition unit is within a range of the pattern of the movement of the body of the driver stored in the memory (See [0066]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Choi’s system to include Park’s memory of stored behavior information.  Park’s comparison of sensor data with stored data is a known technique that is applicable to Choi’s system and one of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Wu et al. (US Pub No. 2012/0169503).
Regarding claim 4, Choi does not explicitly teach a seat on which the driver is to sit during driving; and a weight sensor configured to detect a load on the seat, wherein the controller is configured to determine whether the behavior of the driver until the controller determines that the driver sits on the seat based on an output of the weight sensor is the normal pattern of the driver.
Wu teaches a seat on which the driver is to sit during driving; and a weight sensor configured to detect a load on the seat, wherein the controller is configured to determine whether the behavior of the driver until the controller determines that the driver sits on the seat based on an output of the weight sensor is the normal pattern of the driver (See [0071]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Choi’s system to include Wu’s seat sensor to accurately verify driver presence. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Breed (US Pub No. 2005/0131607).
Regarding claim 8, Choi does not explicitly teach the information acquisition unit is configured to emit electromagnetic waves.
Breed teaches the information acquisition unit is configured to emit electromagnetic waves (See [0204], [0229], [0234], and [0258]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.